Case: 14-12123   Date Filed: 07/28/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12123
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:13-cr-00025-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HECTOR BIGE MEADOWS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (July 28, 2015)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-12123     Date Filed: 07/28/2015     Page: 2 of 3


      Hector Meadows appeals his conviction, by way of a guilty plea, for failing

to register as a sex offender, in violation of 18 U.S.C. § 2250(a). On appeal,

Meadows asserts, for the first time, that his guilty plea was unknowing and

involuntary because the district court allowed him to be misinformed as to the

maximum term of supervised release that he faced. He also argues that his guilty

plea was unknowing and involuntary because the district court violated Federal

Rule of Criminal Procedure 11(b) by delegating the responsibility to inform him of

the mandatory minimum and maximum penalties applicable for his offense to the

Government.

      We generally determine the voluntariness of a guilty plea de novo. United

States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). However, when a

defendant fails to object to an alleged Rule 11 violation before the district court,

we review for plain error. United States v. Moriarty, 429 F.3d 1012, 1019 (11th

Cir. 2005). Under the plain error standard, the defendant must show: “(1) error,

(2) that is plain, and (3) that affects substantial rights.” Id. An error affects a

defendant’s substantial rights if, but for the error, the outcome of the proceedings

would have been different. United States v. Rodriguez, 398 F.3d 1291, 1299 (11th

Cir. 2005). Specifically addressing Rule 11, the Supreme Court has ruled that a

defendant who seeks to establish plain error “must show a reasonable probability




                                            2
                Case: 14-12123      Date Filed: 07/28/2015      Page: 3 of 3


that, but for the error, he would not have entered the plea.” United States v.

Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004).

       Meadows’s appeal fails. Even if we assume arguendo that the district

court’s actions were in error, and that the errors were plain, he still has not shown

that he would not have pled guilty but for the errors. Meadows’s attorney,

speaking on behalf of Meadows at sentencing, noted previous confusion at the

Rule 11 proceeding about the possible supervision term and then requested a five-

year supervision term on behalf of Meadows. The Government responded,

requesting a supervision term of five years or more. Although Meadows, himself,

had spoken up about the supervision term at the change of plea, he remained quiet

on the matter at sentencing, even when the district court offered him chances to

speak. This silence strongly cuts against a reasonable probability that, but for the

error, he would not have entered the plea.1

       AFFIRMED.




1
        Our result renders it unnecessary to address the Government’s contention regarding the
invited error doctrine.
                                              3